Citation Nr: 1712229	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-43 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial evaluations in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period from October 1, 2006 through September 4, 2007, in excess of 30 percent for the period from September 5, 2007 through June 14, 2016, and in excess of 50 percent from June 15, 2016.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to December 16, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1986 until his retirement in September 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2008 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated November 2006, the RO granted service connection for anxiety, evaluated as noncompensable, effective October 1, 2006.  The Veteran did not file a notice of disagreement with this decision.  He filed a claim for service connection for several disabilities in September 2007, and the RO construed this as a claim for an increased rating.  Additional records were received in October 2007.  The Veteran then filed a claim for service connection for PTSD in December 2007.  A June 2008 rating action recharacterized the Veteran's service-connected psychiatric disability as PTSD, and assigned a 30 percent evaluation effective September 5, 2007.  Since the additional records received in October 2006 were within one year of the November 2006 rating action, the Board will address the ratings for PTSD from the inception of the award, that is, October 1, 2006.

By decision dated August 2014, the Board assigned a 10 percent rating for the period prior to September 5, 2007, and denied a rating in excess of 30 percent for the period from September 5, 2007, through February 20, 2008.  This decision also remanded the claim for a rating in excess of 30 percent from February 21, 2008.  By rating decision dated October 2014, the RO effectuated the Board's decision, and assigned a 10 percent rating for PTSD effective October 1, 2006.  

The Veteran appealed the August 2014 Board determination to the United States Court of Appeals for Veterans Claims (Court) which in November 2015, based on a Joint Motion for partial Remand dated that same month, vacated that part of the Board's decision that denied a rating in excess of 10 percent for PTSD prior to September 5, 2007, and a rating in excess of 30 percent from September 5, 2007 through February 20, 2008.  In July 2016, the Board found that the matter of a TDIU rating had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2007).  The claim for an increased rating for PTSD was remanded for additional development.  By rating action dated July 2016, the RO assigned a 50 percent evaluation for PTSD, effective June 15, 2016.


FINDINGS OF FACT

1.  From October 1, 2006, the Veteran's PTSD was manifested by crying spells, anxiety, and sleep problems and resulted in occasional decrease in work efficiency.

3.  From June 15, 2016, the Veteran's PTSD was manifested by suicidal ideation and impaired impulse control, and was productive of deficiencies in most areas.  

4.  Prior to December 16, 2015, service connection was in effect for PTSD, rated 10 percent from October 1, 2006 through September 4, 2007 and 30 percent from September 5, 2007; intervertebral disc syndrome of the lumbar spine, rated 10 percent from October 1, 2006 and 20 percent from September 5, 2007; left shoulder strain, rated 10 percent from October 1, 2006; right shoulder strain, rated 10 percent from October 1, 2006; intervertebral disc syndrome of the cervical spine, rated 10 percent from October 1, 2006; left elbow strain, rated 10 percent; right elbow strain, rated 10 percent; tinnitus, rated 10 percent; external hemorrhoids, rated 10 percent; status post urinary tract infection, rated 10 percent; bilateral wrist dermatitis, rated noncompensable from October 1, 2006 and 10 percent from September 5, 2007; athlete's feet, rated noncompensable from October 1, 2006 and 10 percent from September 5, 2007; patellofemoral pain syndrome of the left knee, rated 10 percent from October 1, 2006, noncompensable from February 11, 2008; radiculopathy of the left lower extremity, rated 10 percent; radiculopathy of the right lower extremity, rated 10 percent; and allergic rhinitis, rated noncompensable.  The combined schedular ratings are 70 percent from October 1, 2006; 80 percent from September 5, 2007; and 100 percent from December 16, 2015.  

5.  Prior to December 16, 2015, the Veteran's service-connected disabilities were  not shown to be of such nature and severity as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  A rating of 30 percent for PTSD is granted from October 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2016).

2.  A rating of 70 percent for PTSD is granted from June 15, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2016).

3.  A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's VA and private medical records have been secured.  He has been afforded VA examinations to assess the severity of his PTSD.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA psychiatric examination in July 2006, while the Veteran was on active duty, he reported problems falling asleep.  He denied being depressed during the day, and said he experienced no loss of energy or interest.  He did not have intrusive memories or flashbacks.  He was a bit anxious and tense and became distracted at times.  On mental status evaluation, the Veteran was neatly groomed and dressed.  He behaved normally and was not hostile.  His speech was spontaneous and logical.  There was no pressured speech, flight of ideas or loose associations.  There were no hallucinations, delusions, paranoia or ideas of reference.  There was no suicidal or homicidal ideation.  His concentration was OK.  He was alert and oriented times four.  Insight was fair and judgment was good.  The diagnosis was anxiety, not otherwise specified.  The Global Assessment of Functioning score was 65, and the examiner indicated there was no social and only occasional work impairment.  The Veteran stated he could do his military job well, but had some problems handling stress.  He reported he had a tendency to take on too many responsibilities.  He said that he got along well with the public, co-workers and supervisors.  The examiner stated he was able to follow complex instructions.  

On VA audiometric examination in September 2006, the diagnosis was tinnitus.  The examiner noted that the Veteran had difficulty understanding speech in certain environments, especially when tinnitus was at its worst.  

A VA general medical examination was conducted in September 2006.  The diagnoses were allergic rhinitis (there was no blockage or signs of bacterial rhinitis); external hemorrhoids (there was no anemia or malnutrition); athlete's foot on the left (itching); status post urinary tract infection with polyuria (manifested by frequency); left knee patellofemoral syndrome (there was pain with range of motion and on repetitive use); right shoulder strain (there was pain with range of motion and on repetitive use); right elbow strain (there was pain with range of motion and on repetitive use); left elbow strain (there was pain with range of motion and on repetitive use); contact dermatitis of the wrists (manifested by itching); neck strain (there was pain with range of motion and on repetitive use); and low back strain (there was pain with range of motion and on repetitive use).  The examiner commented that the Veteran's conditions had a moderate effect on his functioning and usual occupation, as well as on his activities of daily living.  

A private psychologist noted in July 2007 that the Veteran was anxious, tense and irritable in July 2007.  It was also noted he had sleep problems.  In August 2007, it was indicated that his mood was OK.  His affect was full range.  It was noted two weeks later that he was neatly groomed, had no clear goals and was "drifting."  The examiner noted that the Veteran began to cry at one point.  His mood was anxious and he had sleep problems.  She stated he had PTSD symptoms, but that they did not appear to be interfering with his daily activities or relationships.  In September 2007, the examiner noted that the Veteran often appeared depressed.  He complained of odd dreams with the theme of death.  

VA outpatient treatment records show that the Veteran was seen in November 2007 and reported irritability, sleep difficulty, mental numbness, isolation, night sweats and fatigue.  He also stated he had attention, concentration and memory problems.  He stated that he had decreased interest and energy and markedly diminished interest or participation in significant activities.  He endorsed feelings of detachment or estrangement from other.  A mental status evaluation disclosed that his mood was dysphoric/anxious, with a congruent affect.  His thoughts were logical and goal-directed, without evidence of a thought disorder or delusions.  There was no suicidal or homicidal ideation or audio or visual hallucinations.  The diagnostic impressions were PTSD and depressive disorder, not otherwise specified.  The Global Assessment of Functioning score was 55.  VA outpatient treatment records dated later in November 2007 noted that he reported irritability, anxiety, depression, an inability to sleep and loss of energy and motivation.  He endorsed hallucinations of explosions, avoidance tendencies, difficulty concentrating and feelings of detachment.  He stated that he was prone to anger outbursts and irritability.  

In a December 2007 statement, the Veteran stated he experienced forgetfulness, problems with concentration, insomnia, irritability and that his wife had threatened to divorce him multiple times.  He also stated he pushed away friends.

On VA psychiatric examination in February 2008, the Veteran reported he had more sleeping problems and that he was more irritable, tense and suspicious.  He described having interrupted sleep.  He related that he had nightmares four times a week as well as intrusive thoughts.  He stated that he did not feel as active as he used to.  It was noted that he had last worked part-time two months earlier.  He had been working with children 15 hours a week.  A mental status evaluation revealed that the Veteran was alert and cooperative.  He was appropriately dressed.  There were no loosened associations or flight of ideas. His mood was calm and affect was appropriate.  There was no suicidal or homicidal ideation, or impairment of thought processes.  He had no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three.  His memory appeared to be adequate, as were his insight and judgment.  He indicated that he felt distant from others.  He was anxious, hypervigilant and easily startled.  The examiner stated that these problems had interfered with his social activities and caused distress.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 56.  The examiner commented that the Veteran was not working and was somewhat anxious.  His temper was fair.  He had a few friends.  It was also noted that he took medication without much relief.  

A VA skin examination was conducted in February 2008.  The diagnoses were foot dermatitis, psoriasiform of the hand and hyperhidrosis.  The examiner stated that the Veteran's skin condition did not have a significant functional impairment.

On VA general medical examination in February 2008, it was noted that the Veteran was working part-time.  He had no problems with activities of daily living.  An examination disclosed that the Veteran had limitation of motion of the elbows, shoulders and left knee.  He had pain with all movements, but there was no fatigue, weakness or lack of endurance.  The diagnoses were allergic rhinitis; irritable bladder; strained shoulders; strained elbows; patellofemoral syndrome of the left knee; cervical strain; and lumbosacral strain.  

VA outpatient treatment records show that in June 2008 that the Veteran had limitation of motion of the elbows, pain on full extension of the left knee, and pain to palpation of both the upper back and lumbar spine.  He was seen later that month and a mental status evaluation revealed that his appearance was neat.  His speech was normal and his behavior was calm, cooperative and appropriate.  His mood was calm and possibly depressed.  His affect was constricted and appropriate.  Thought content was normal, with no obsessions or flight of ideas.  There were no audio or visual hallucinations.  No suicidal or homicidal ideation was noted.  He was fully oriented.  His judgment was normal and his insight was possibly impaired.  The diagnoses were dysthymia and PTSD, by history.  The Global Assessment of Functioning score was 80.  

When the Veteran was seen in August 2008, his mood was euthymic, and his affect full range.  He denied suicidal or homicidal ideation, audio or visual hallucinations and paranoid ideations.  There was no thought disorder.  He had good impulse control and judgment.  He had insight.  In October 2008, he denied flashbacks, but reported that he had lately been feeling he had low energy and was depressed at times.  He denied feeling hopeless or helpless.  Mental status evaluation showed that he was alert and oriented times three.  His mood was depressed and he had an anxious affect.  There was no suicidal or homicidal ideation, audio or visual hallucinations and paranoid ideations.  There was no thought disorder.  He had good impulse control and judgment, and he had insight.  

When seen in January 2009, he reported that he sometimes had a problem with anger and that he tended to isolate himself.  The mental status evaluation was essentially the same as in October 2008.  It was noted in October 2009 that he tended to have nightmares, and that he obsessed about death and catastrophes.  There was some dysphoria.  A mental status evaluation disclosed that he was alert and oriented.  He tended to look at the ground.  His mood was anxious and his affect was restricted.  There was no suicidal or homicidal ideation or audio and visual hallucinations.  He did not have paranoid ideations.  His impulse control, judgment and insight were fair.

In an attachment to VA Form 9 dated September 2009, the Veteran endorsed increased memory problems, irritability, isolative tendencies, compulsive behavior, horrifying dreams, numbness, and poor hygiene, to include not shaving, brushing his teeth, showering or washing. 

It was noted on VA general medical examination in October 2009 that the Veteran worked part-time as a child care provider dealing with disabled children.  

VA outpatient treatment records also show that in January 2010, the Veteran said he was an associate professional helping disabled children.  He stated in July 2010 that he was very irritable, anxious, depressed, with loss of energy and motivation.  He stated he had hallucinations, in which he heard explosions or vibrations that were not present.  In March 2011, he reported that he still had insomnia, nightmares and that he was easily startled.  He stated that he had panic attacks every three to four weeks.  On mental status evaluation, his appearance was neat.  His mood was anxious and his affect appropriate.  His though content was normal, and he was not paranoid.  There was no flight of ideas or looseness of associations.  No hallucinations were evident.  The Veteran denied suicidal or homicidal ideation.  He was alert and oriented.  The diagnoses were PTSD, panic attacks without agoraphobia and depressive disorder not otherwise specified.  The Global Assessment of Functioning score was 58.  He stated in December 2011 that he was still having panic attacks once or twice a week.  He had interrupted sleep, and reported having nightmares, irritability and flashbacks.  On mental status evaluation he was alert and oriented times three.  His mood was euthymic.  There were no audio or visual hallucinations, paranoid ideations, suicidal or homicidal ideation or thought disorder.  He had good impulse control and judgment, and had insight.  

The Veteran was next seen in March 2013 and returned because he said he was starting to have flare-ups of his PTSD for about two months.  He had poor frustration tolerance and irritability.  He said he had nightmares two to three times weekly, and panic attacks three times a week.  He reported fleeting thoughts, but denied any current suicide plan.  The findings on mental status evaluation were the same as in December 2011.  He admitted to flashbacks and nightmares in February 2014.  Mental status evaluation showed no audio or visual hallucinations or suicidal or homicidal ideation.  There was no thought disorder or paranoid ideation.  In May 2014, the Veteran stated that he had felt tense and overwhelmed with day-to-day things for one to two months.  He admitted to extreme hypervigilance.  In July 2014, he endorsed having anxiety and depression as he was struggling for control of events and situations he had no control over.  In November 2014, he complained of feeling tired, sluggish and wanting to sleep after work.  He admitted to paranoia.  He said he slept adequately at night and his nightmares were down.  He reported that his anxiety was under control.  On mental status evaluation, his mood was anxious, but there were no other abnormal findings.  In February 2015, the Veteran said he felt better and was comfortable with his current regimen.  He indicated his anxiety was better.  He reported some intrusive memory.  A mental status evaluation revealed that his mood was euthymic.  There were no audio or visual hallucinations, paranoid ideations, suicidal or homicidal ideation, or thought disorder.  He had good impulse control and judgment, and he had insight.  

The Veteran was afforded a VA psychiatric examination in July 2015.  He characterized his relationship with his parents as slightly more distant, noting that they did not talk as much as they used to.  He said he saw them in April 2015, but had reportedly not seen them for three years prior to that time.  He stated that he had no friends, and that the majority of his activities was with his wife and children.  His interests were limited to working out at the gym and watching football.  He said his relationship with his wife was about the same, but said they were trying, and that she understood some of the issues he had.  He did not feel the threat of a divorce while he had in the past.  The Veteran related that he spent up to six or seven hours a day caring for his special needs child.  He washed his clothes, fed him, and provided all his personal care, to include bathing and brushing his teeth.  He described his daily activities and noted that after making breakfast, he went to work.  He noted that he worked from 6:00 a.m. to about 8:00 or 9:00 a.m., then he came back and did errands, housework, chores, yardwork, and then he returned to work from 3:00 p.m. to 9:00 p.m.  From then until midnight, he spent time with his family or completing chores.  He noted that he showered or bathed and brushed his teeth every two to three days.  He exercised three times a week.  The Veteran indicated that his hygiene had noticeably declined over the previous five years.  The examination report notes that he Veteran is a college graduate, and that he had taken some online courses since 2008, but that it was very difficult.  He related that he had been hired in 2009 to work with special needs children, and he estimated that he worked about 32 hours a week.  

The examiner summarized the Veteran's VA outpatient and noted there were both cancelled appointments and large gaps between some treatment sessions.  These gaps had been characterized by increased mental health symptoms.  It appeared there were other times when he was attending sessions every three to six months without difficulty.  It was stated that his treatment had been fairly consistent since February 2014.  His current symptoms included impaired memory, irritability and decreased socialization.  He said he had intrusive thoughts of his identified traumas several times every day.  It was reported that his nightmares and panic attacks had decreased from "almost every day" to three to four times a week.  He denied that his symptoms had worsened since 2008.  A mental status evaluation demonstrated that he had anxiety, panic attacks more than once a week and chronic sleep impairment.  The examiner noted the Veteran was pleasant and compliant during the present interview and testing, but there was notable evidence of symptom embellishment both during the interview and on current testing.  An example of his symptom embellishment was that the Veteran made repeated and unsolicited comments regarding poor memory, but there was no such evidence of memory impairment.  He was ultimately considered to be a fair informant.  He presented with good hygiene and grooming, and was dressed casually.  His speech was within normal limits in articulation, rate, tone, volume, and production.  He was alert, attentive, and oriented to person, place, time, and situation.  Although he claimed some deficits in his memory abilities (e.g. immediate, recent, and remote) his memory appeared sufficiently intact, as indicated by his performance throughout the interview.  In fact, his memory appeared quite good at times.  He presented with abstract reasoning.  His thought processes were logical and organized, and there was no evidence of delusional thought content or perceptual disturbances.

The Veteran characterized his current mood as anxious, and he presented with a normal range affect.  He described his mood over the past month as "maybe anxious and sad."  He denied recent suicidal ideations.  He told the examiner that his most significant mental health problem at this time was "[maybe] the irritability, but if I could get rid of the nightmares I could get more sleep, and if I could get more sleep that would help out a lot."  He stated his current mental health symptoms impacted his day-to-day functioning in that "they slow me down" and that he was not as productive as he used to be.  He stated that he did not get as much done as he used to.  The diagnosis was PTSD.  

The examiner commented that the Veteran's current presentation was marred by gross symptom embellishment across all domains measured, as well as by embellishment of functional limitations.  However, both a thorough review of records and inconsistencies in the Veteran's present self-report have yielded enough information to gauge his current level of functioning.  Specifically, the Veteran appeared to be experiencing mild symptoms at the present time which impact daily functioning, but he is generally functioning quite well and has some meaningful interpersonal relationships.  For example, he reported a good relationship with his wife and children, a good (albeit more distant) relationship with his family-of-origin, continued enjoyed activities, recent successful completion of additional coursework, and continued long-term employment which presently consists of him working approximately 32 hours per week.  In addition, the Veteran reported spending vast amounts of time helping to care for a special needs stepchild,  performing many of the household chores and errands, and he exercised three times each week.  When asked by the examiner, the Veteran stated that his current mental health symptoms impacted his day-to-day functioning in that "they slow me down."  The examiner opined that the Veteran was experiencing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In February 2016, the Veteran's wife stated that he was not as sharp as he had been.  She noted he had a difficult time concentrating and staying focused.  He was less reliable.  She indicated that his driver's license was in danger of being suspended due to his excessive speeding and running of red lights.  She stated he had outbursts of anger and was irritable most of the time.  She had threatened divorce.  She related that he did not sleep well, and was always tired and irritable.  She stated that she had taken away his guns so that he did not know where they were.  She related he had had several instances of uncontrollable emotions, including anger, extreme tension and crying.  

VA outpatient treatment records show that in May 2016, the Veteran stated that he was trying to manage his anxiety by relaxation exercises and attending meetings at a Vet Center.  He denied acute depression.  A mental status evaluation disclosed that he was alert and oriented times three.  His mood was euthymic and his affect appropriate.  There was no suicidal or homicidal ideation, audio or visual hallucinations, paranoid ideations or thought disorder.  He had good impulse control and judgment, and he had insight. 

On VA psychiatric examination on June 15, 2016, the Veteran stated he was having difficulty with his wife and one of his children.  He also noted that he had not had contact with his parents since he had an argument with his father in April.  It was noted he was a high school graduate.  He indicated he had not been able to get a good job. His current job was as a home healthcare provider for his stepson who is in a wheelchair.  He was paid by the state to do this, and this was the only job he had been able to maintain since his retirement from service.  The Veteran reported nightmares and flashbacks of his experiences in Jordan.  He stated he wakes up in a sweat with a rapid pulse and shortness of breath.  He tended to avoid people since they make him nervous.  It was noted that he felt guilty.  The examiner indicated he had experienced suicidal ideation within the last few weeks.  The examiner stated that the Veteran needed more intensive treatment than he was currently getting.  He concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Examination found he had depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation and impaired impulse control, such as unprovoked irritability with periods of violence.  He did not have panic attacks; memory loss; gross impairment of thought processes or communication; disturbances of mood and motivation; inability to establish and maintain effective relationships; obsessional rituals that interfered with routine activities; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.  The diagnosis was PTSD.  

A. Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent rating is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Global Assessment of Functioning scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A Global Assessment of Functioning score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See DSM-IV.  [Revised VA regulations have incorporated use of DSM-V (which does not provide for use of the Global Assessment of Functioning score scale).  Inasmuch as this appeal arose prior to such revision, the Veteran is entitled to consideration of the Global Assessment of Functioning score assigned.]
Prior to September 4, 2007

The initial question is whether a rating in excess of 10 percent is warranted for PTSD for the period from October 1, 2006 through September 4, 2007.  There is limited evidence during this time frame demonstrating the severity of the Veteran's psychiatric disability.  However, resolving reasonable doubt in the Veteran's favor the Board finds that upon consideration of the evidence above, the Veteran's disability has more nearly approximated a 30 percent disability rating prior to September 4, 2007.

In this regard, the board notes that the time period in question is less than one year.  Moreover, the records for this time period are limited.  The records available do show that in July 2006, the Veteran appeared anxious and tense.  The mental status evaluation was essentially normal but the examiner concluded the Veteran had occasional occupational impairment due to his psychiatric disability.  The only other clinical evidence for this time period consists of reports from a private psychologist dated from July to September 2007.  Records of August 2007 show that the Veteran's mood was anxious but his PTSD symptoms did not impair his daily activities or relationships.  However, the records show that the Veteran became tearful at times, had problems sleeping and did not have any goals.  Therefore, resolving reasonable doubt in his favor, and upon consideration of the short period of time for which the 10 percent was in effect, the Board concludes that the Veteran's symptoms more nearly approximated a 30 percent disability rating prior to September 4, 2007.  

Prior to June 15, 2016

Having determined that a 30 percent disability rating is warranted for the entire period prior to June 15, 2016, the Board will now address whether a rating in excess of 30 percent is warranted for PTSD at any point prior to June 15, 2016.  

In that regard, the Board notes that when examined by the VA in February 2008, the Veteran reported that his symptoms had increased in severity, and that he was more irritable, tense and suspicious.  The examination found that he was anxious, hypervigilant and easily startled but there was no evidence of panic attacks or flattened affect, nor was there any impairment of memory or judgment.  

Further, in June 2008 the Veteran was depressed and his affect constricted, but the examiner assigned a Global Assessment of Functioning score of 80, which suggests there was minimal impairment.  The treatment records show that in 2008 and 2009 he variously reported having low energy, being depressed and having nightmares and mental status evaluations did show some depression and anxiety, but there was no indication of panic attacks, impaired judgment or mood disturbances.  

The Board acknowledges that the Veteran reported in July 2010 that he had hallucinations and that in March 2011, he said he had panic attacks every few weeks, insomnia and nightmares.  However, his thought content was normal, there was no paranoia or hallucinations, he was fully oriented and the GAF score was 58, indicating moderate symptoms.  Further, although he stated in December 2011 that he had one or two panic attacks a week, problems sleeping, nightmares, flashbacks and irritability, the mental status evaluation showed that he had good impulse control and good judgment and insight.  

Additionally, the Board notes that the Veteran apparently went more than one year before he next sought treatment at the VA in March 2013 for what he stated was a flare-up of his PTSD symptoms.  While at the time he described nightmares, multiple panic attacks on a weekly basis and fleeting suicidal ideation, mental status evaluation revealed no audio or visual hallucinations, paranoid ideation, thought disorder or suicidal or homicidal ideation.  His impulse control and judgment were good.  The record further shows that while the Veteran continued to report symptoms such as nightmares, flashbacks and hypervigilance throughout 2014, when seen in February 2015, he related that he felt better.  His mood was euthymic, but a mental status evaluation was otherwise normal.  

The Veteran was next examined by the VA for PTSD in July 2015.  He acknowledged that his personal hygiene had deteriorated as he showered and brushed his teeth every two or three days.  The examiner reviewed the Veteran's clinical records and observed that there were gaps in his treatment, which apparently coincided with an increase in his symptoms.  He indicated that the treatment had been fairly consistent for more than one year.  An examination found that the Veteran was anxious, had a chronic sleep impairment and had more than one panic attack a week.  Significantly, the examiner specifically noted, however, that there was evidence that the Veteran embellished his symptoms.  He stated that the Veteran's hygiene and grooming were good, and while he claimed memory impairment, his memory seemed to be adequate, if not quite good.  He was able to reason abstractly, and there was no evidence of any delusions or perceptual disturbances.  The examiner opined that the Veteran's symptoms were mild and that he was functioning quite well.  He concluded that the Veteran had occupational and social impairment with occasional decreased in work efficiency.

During the examination, the Veteran described his normal routine and noted that he arose early, worked for several hours and then performed household-related chores.  He then returned to work and when he came home around 9:00 p.m. performed additional chores or spent time with his family.  He noted that he worked with special needs children about 32 hours a week.  The Board is of the opinion that this schedule is not compatible with an individual who is not functioning at a relatively high level.  

For the reasons stated above, the Board finds that the Veteran's symptoms are most consistent with a 30 percent rating prior to June 15, 2016.  The evidence as a whole does not show occupational and social impairment with reduced reliability.  

From June 15, 2016

Finally, the Board notes that the RO has rated the Veteran's disability as 5-0 percent disabling form June 15, 2016.  Therefore, the remaining issue is whether a rating in excess of 50 percent is warranted for PTSD from June 15, 2016, the date of the most recent VA psychiatric examination.  That examination clearly shows the Veteran's symptoms had increased in severity.  While he did not have panic attacks, obsessional rituals or neglect of personal appearance, he did exhibit suicidal ideation and impaired impulse control.  The Board acknowledges that the examiner concluded the Veteran demonstrated only occasional decrease in work efficiency, the examination findings are inconsistent with this opinion.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted for PTSD, effective June 15, 2016.  The evidence does not, however, support a 100 percent rating for PTSD.  The Board notes that there was no evidence on the June 2016 examination of persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation.  

In sum, the Board concludes that a rating of 30 percent is warranted from October 1, 2006 through June 14, 2016, and a 70 percent evaluation is warranted from June 15, 2016.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's PTSD are encompassed by the criteria for the schedular ratings assigned.  The Veteran has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  The matter of entitlement to a TDIU rating is addressed below.

Extraschedular Rating 

The Board has also considered whether referral to the VA Director of the Compensation and Pension Service for an extraschedular rating is appropriate.  38 C.F.R § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available Rating Schedule for that service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the scheduler rating for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the Rating Schedule contemplates the claimant's disability, and the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler criteria does not contemplate the level of disability and symptomatology and is found inadequate, then the inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Thun v. Peake, 22 Vet. App 111(2008).

The Board finds the rating criteria reasonably describes the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, manifested by social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to June 15, 2016 and manifested by social impairment with deficiencies in most areas and with the symptoms discussed above.  Further, the rating criteria expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders. In short, there is nothing exceptional or unusual about the Veteran's service-connected PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for consideration of extraschedular ratings for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321 (b)(1).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362(Fed. Cir. 2014).  However, in this case, the Veteran and his representative have at no point indicated his PTSD, combined with his other service-connected disability results in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, extraschedular consideration is not warranted under Johnson. 

B. TDIU rating prior to December 15, 2015

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran has been granted service connection for PTSD, rated 10 percent from October 1, 2006 through September 4, 2007, 30 percent from September 5, 2007 through June 14, 2016, and (by this decision) 70 percent from June 15, 2016; intervertebral disc syndrome of the lumbar spine, rated 10 percent from October 1, 2006, 20 percent from September 5, 2007, and 40 percent from December 16, 2015; left shoulder strain, rated 10 percent from October 1, 2006, and 20 percent from December 16, 2015; right shoulder strain, rated 10 percent from October 1, 2006, and 20 percent from December 16, 2015; intervertebral disc syndrome of the cervical spine, rated 10 percent from October 1, 2006 and 20 percent from December 16, 2015; radiculopathy of the left upper extremity, rated 20 percent from December 16, 2015; radiculopathy of the right upper extremity, rated 20 percent from December 16, 2015; left elbow strain, rated 10 percent; right elbow strain, rated 10 percent; tinnitus, rated 10 percent; external hemorrhoids, rated 10 percent; status post urinary tract infection, rated 10 percent; bilateral wrist dermatitis, rated noncompensable from October 1, 2006 and 10 percent from September 5, 2007; athlete's feet, rated noncompensable from October 1, 2006 and 10 percent from September 5, 2007; patellofemoral pain syndrome of the left knee, rated 10 percent from October 1, 2006, noncompensable form February 11, 2008, and 10 percent from December 16, 2015; radiculopathy of the left lower extremity, rated 10 percent; radiculopathy of the right lower extremity, rated 10 percent; and allergic rhinitis, rated noncompensable.  The combined schedular ratings are 70 percent from October 1, 2006; 80 percent from September 5, 2007; and 100 percent from December 16, 2015.  Thus, the schedular criteria for a TDIU rating were met effective October 1, 2006.

Since the schedular requirements for a TDIU rating are met, the analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows that following a VA general medical examination in September 2006, the examiner concluded that the Veteran's service-connected disabilities resulted in only a moderate effect on his functioning and usual occupation.  The Board acknowledges there is some indication in the record that the Veteran, when he has been employed, has worked on a part-time basis.  The July 2015 VA psychiatric examination shows that the Veteran had worked with special needs children since 2009.  He stated at that time that he worked 32 hours a week.  He apparently was caring for his own special needs child and had been hired by the state to do so.  It is also significant to note he described a schedule that had him awake and fully engaged from 6:00 a.m. until midnight.  During this time, he was either working, performing chores, or exercising.  There was nothing that even remotely suggested that he was precluded from substantially gainful employment by his service-connected disabilities.  

The issue is not whether the Veteran was unemployed or had difficulty finding employment, but rather, whether prior to December 16, 2015 he was capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board acknowledges that the Veteran may have had limitations on the types of work available to him due to his orthopedic disabilities and PTSD.  However, the preponderance of the evidence of record demonstrates that, prior to December 16, 2015, he was not precluded by his service-connected disabilities from securing and following substantially gainful employment.  


ORDER

A 30 percent rating (but no higher) for PTSD is granted, effective October 1, 2006 through June 14, 2016, subject to the regulations governing payment of monetary awards.

A 70 percent rating (but no higher) for PTSD is granted effective June 15, 2016, subject to the regulations governing payment of monetary awards.

A TDIU rating is denied.





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


